
	
		I
		112th CONGRESS
		1st Session
		H. R. 2437
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mrs. Biggert (for
			 herself, Mr. Kildee, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To support evidence-based social and emotional learning
		  programming.
	
	
		1.Short titleThis Act may be cited as the
			 Academic, Social, and Emotional
			 Learning Act of 2011.
		2.FindingsThe Congress makes the following
			 findings:
			(1)To succeed in
			 school, students need to be engaged. They need to know how to maintain focus
			 and effort in the face of setbacks, work effectively with others, and be good
			 communicators and problem-solvers.
			(2)Social and
			 emotional skills form a foundation for young people’s success not just in
			 school, but as healthy and caring adults, productive workers, and engaged
			 citizens.
			(3)Not only can these
			 skills be taught, they can be taught by regular classroom teachers in schools
			 of every type to students of every background.
			(4)Academic outcomes resulting from social and
			 emotional learning include greater motivation to learn and commitment to
			 school, increased time devoted to schoolwork and mastery of subject matter,
			 improved attendance, graduation rates, grades, and test scores.
			(5)These positive outcomes increase in
			 students who are involved in social and emotional learning programming by an
			 average of 11 percentile points over students who are not involved in such
			 programming.
			(6)Social and
			 emotional learning programming also results in reduced problem behavior,
			 improved health outcomes, a lower rate of violent delinquency, and a lower rate
			 of heavy alcohol use.
			3.Amendments to the
			 Elementary and Secondary Education Act
			(a)Teacher and
			 principal training and recruiting fundPart A of title II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended—
				(1)in section
			 2113(c)(2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and insert ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)train teachers and
				principals in practices that have demonstrated effectiveness in improving
				student achievement, attainment, and behavior through addressing the social and
				emotional development needs of students, such as through social and emotional
				learning programming.
							;
				and
					(2)in section
			 2123(a)(3)(B)(iii)—
					(A)by striking
			 and at the end of (I);
					(B)by redesignating
			 subclause (II) as subclause (III); and
					(C)by inserting after
			 subclause (I) the following:
						
							(II)addressing the social and emotional
				development needs of students to improve student achievement and attainment,
				such as through social and emotional learning programming;
				and
							.
					(b)DefinitionsSection 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801) is amended by adding at the
			 end the following:
				
					(44)Social and
				emotional learningThe term
				social and emotional learning means the process through which
				children and adults acquire the knowledge, attitudes, and skills associated
				with the core areas of social and emotional competency, including—
						(A)self-awareness and
				self-management to achieve school and life success, such as identifying and
				recognizing strengths, needs, emotions, values and self-efficacy, impulse
				control and stress management, self-motivation and discipline, and goal setting
				and organizational skills;
						(B)social awareness
				and interpersonal skills to establish and maintain positive relationships, such
				as perspective taking and respect for others, communication, working
				cooperatively, negotiation, conflict management, and help seeking; and
						(C)decisionmaking
				skills and responsible behaviors in personal, academic and community contexts,
				such as situational analysis, problem solving, reflection and personal, and
				social and ethical responsibility.
						(45)Social and
				Emotional Learning ProgrammingThe term social and emotional
				learning programming refers to classroom instruction and schoolwide
				activities and initiatives that—
						(A)integrate social
				and emotional learning into school curriculum;
						(B)provide systematic
				instruction whereby social and emotional skills are taught, modeled, practiced,
				and applied so that students use them as part of their daily behavior;
						(C)teach children to
				apply social and emotional skills to prevent specific problem behaviors such as
				substance use, violence, bullying, and school failure, and to promote positive
				behaviors in class, school, and community activities; and
						(D)establish safe and
				caring learning environments that foster student participation, engagement, and
				connection to learning and
				school.
						.
			
